Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 1 of 9 PageID #: 1




               UNITED STATES DISTRICT COuMlLEUD
                  EASTERN DISTRICT OF TEXASAPR '1 »
                                                                   Clerk, U.S, District Court
                                                                        Texas Eastern
       bW YNg M
    1. PAUL LEROY WICKHAM                       )
    2. JENNIFER LEANN MCCORMICK                 )
             PLAINTIFFS,                        )
                                                )      JDK~JDi
V                                               ) CASE NO. 4 -CW27=GKF=FHM~-

                                                )
    1. ROBERT MUELLER, et al.                   )
    2. UNITED STATES OF AMERICA                 )
    3. STATE OF OKLAHOMA                        )
    4. CARL GIBSON, as individual               )
    5. MIKE HUNTER, et al.                      )
    6. DOUGLAS L COMBS, as individual           )
    7. TIMOTHY TYMKOVICH, et al.                )
    8. ELIZABETH SHUMAKER, as individual        )
    9. TERENCE KERN, as individual              )
    10. GREGORY FRIZZELL, as individual         )
    11. CLAIRE EAGAN, as individual             )
    12. JOHN DOWDELL, as individual             )
    13. NOWATA COUNTY                           )
    14. RICKY ADAMS, as individual              )
             DEFENDANTS,                        )

         Claim Which Can Be Paid of $450,000.00 Per Person, plus Punitive Damages

                          Under the Authority of 18 USC 1964(a)
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 2 of 9 PageID #: 2



   1. Robert Mueller, as an assumption of possession of stolen weapons




   2. August 10, 2018, at appro imately 7:30 pm, without probable cause, Carl Gibson sent

      two of his deputies to seize weapons, which violated Paul Leroy Wickham s Second

      Amendment rights. This was an illegal search and seizure, which violated Paul Leroy

      Wickham’s Second Amendment rights. If you have no weapons, you cannot bear arms.




   3. The State of Oklahoma has been served on March 23, 2018, about this problem of

      stealing weapons. They are guilty of Title 21 Chapter 4 Section 173 Aiding and Abetting

      and Criminal Accessory, and 2014 Title 13a Criminal code Chapter 9 Forgery, and

      Fraudulent Practices Section 13a-9-12-2014, offering false instrument for recording, and

      nullification or expungement from record by working out of the color of law in USC 18

      1964(a).



   4. Mike Hunter, being executive officer of the court, to cover up criminal activity by

      ignoring the color of the law, by working to steal weapons, and cattle, being duly swo

      to uphold the law, is violating his oath of office and creating a criminal enterprise under

      18 USC 1964(a), and under 2014 Title 13a Chapter 9 Forgery and Fraudulent Practices

      by Aiding and Abetting known criminals.



   5. Douglas L. Combs, involved in criminal activity, under the authority of 18 USC 1964(a),

      has engaged in criminal activity by working out of the color of law, Aiding and Abetting
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 3 of 9 PageID #: 3



      known criminals, and as an officer of the court, he has created bodily harm under Article

      2 of the Constitution to steal and defraud Paul Leroy Wickham of his weapons.




  6. Ricky Adams knowingly and willingly avoided his associates as Aiding and Abetting of

      stealing weapons and cattle under Title 18 USC 1964(a).




   7. Timothy Tymkovich, et ah, being an officer of the highest court, in violation of 18 USC

      1964(a), did damage and bodily harm, which he took an oath to not do, on January 28th,

      2019. Mr. Tymkovich was served the documents in Case # 18-5112, then violated Mr.

      Wickham s First Amendment rights by filing a false document.



   8. Elizabeth Shumaker in Case #18-5112 violated Mr. Wickham’s rights under 18 USC

      1964(a) by filing a false document under Article 1 of the Constitution.




   9. Terence Kern, being the executive officer of the Northern District, is in violation of 18

      USC 1964(a), which is involved with Timothy Tymkovich, et al. and Elizabeth

      Shumaker. To give an example, look in the case of Joe White vs. American Airlines;

      which was money received under the table by certain judges. Mr. Kern had a duty and a

      requirement to notify the federal government because the aircraft was unsafe. It involved

      thousands of people’s lives every day.




   10. Gregory Frizzell, in the Northern District in 2018, stated that this case was a frivolous

      lawsuit when Mr. Frizzell was working in concert to commit fraud and extortion in the
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 4 of 9 PageID #: 4



      10th Circuit along with Elizabeth Shumaker in Case # 18-5105. They stole over $25

        illion dollars of merchandise and property. Gregory Frizzell, working with Elizabeth

      Shumaker in Case #18-5112, which involves stealing weapons and cattle, under the

      Constitution, Article 1, and Fraudulent Practices of 2014 Title 13a Chapter 9 of Section

      13a-9-12. Mr. Frizzell, in this case established under this practice of 18 USC 1964a

      against Mr. Steve Wallace 33 million dollars of Mr. Wallace s estate. This is common

      practice of the 10th Circuit and Gregory Frizzell which, under the statute, this shows three

      or more people.




   11. Claire Eagan, involved with the Garretts, and involved in giving an order in Case #18

      CV-0435, which violated criminal code 2014 Title 13a Chapter 9 Forgery and Fraudulent

      Practices Section 13a-9-12, involving herself with Carl Gibson of Aiding and Abetting

      along with Elizabeth Shumaker and Timothy Tymkovich. These people are known

      criminals and must be stopped. Their involvement with Rick Esser caused the death of

      Delmar B. Garrett and the prosecution of Dwayne Garrett by Aiding and Abetting, and

      with their involvement in Case #18 CV-0435, could not seek justice which violated Mr.

      Wickham’s rights, in violation of 18 USC 1964(a)




   12. John Dowdell, working out of the color of law under the authority of 18 USC 1964(a).

      John Dowdell, in Case #18 CV-569 JED FFIM, is in violation of his oath of office of

      2014 Title 13a Criminal Code Chapter 9 of Fraudulent Practices Act 13a-9-12, having

      this case since November 5th, 2018 is aiding and abetting all people that was involved
 Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 5 of 9 PageID #: 5



        fiom prosecution. This forms the statute of 18 USC 1964(a) by stealing cattle and

        providing harbor to known criminals




          C      (    '

                 /7

            Yy
       Signature                                                   Date

       Printed

                 Paul Leroy Wickham




       Signature
                                                /                 Date         \ 1T
                           >A            ¦
       Printed            Jp-i. f   . «;. i *»
                                             e> fi i   i * < 1}   i;


              Jennifer Leann McCormick




State of Oklahoma

County                         of        /

The foregoing document was acknowledged before me this                    day of            ,2019.

Signature of Notary Public '

My Commission Expires /)?/
                                    7
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 6 of 9 PageID #: 6



United States Department of Justice

Attention: Mr. William Barr

950 Pennsylvania Ave. N.W.

Washington, D.C. 20530-0001



United States of America

950 Pennsylvania Ave. N.W.

Washington, D.C. 20530-0001



State of Oklahoma
The Oklahoma Judicial Center
2100 North Lincoln Boulevard
Oklahoma City, Oklahoma 73105


Carl Gibson
229 N Maple
Nowata, Oklahoma 74048


Nowata County

229 N Maple
Nowata, Oklahoma 74048


Robert S. Mueller III

Department of Justice

Special Counsel s Office
950 Pennsylvania Avenue NW

Room B-103

Washington, D.C. 20530
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 7 of 9 PageID #: 7



Mike Hunter

Oklahoma Office of t e Oklahoma Atto ey General
313 Ne 21st St, Oklahoma City, OK 73105



Douglas L. Combs

Chief Justice, Supreme Court

2100 N Lincoln Blvd
Oklahoma City, OK 73105-4907



Ricky Adams
OSBI Headquarters
6600 North Harvey Place
Oklahoma City, OK 73116



Timothy M. Tymkovich

Tenth Circuit Court of Appeals

1823 Stout Street, Denver, Colorado 80257



Elizabeth Shumaker
Tenth Circuit Court of Appeals

1823 Stout Street, Denver, Colorado 80257



John E. Dowdell

333 West Fourth St., Room 411
Tulsa, OK 74103


Gregory K. Frizzell

333 West Fourth St, Room 411
Tulsa, OK 74103
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 8 of 9 PageID #: 8



Claire V. Eagan

333 West Fourth St., Room 411

Tulsa, OK 74103


Terence C. Kern

224 S. Boulder Ave., Room 241

Tulsa, OK 74103
Case 6:19-cv-00119-JDK-JDL Document 1 Filed 04/01/19 Page 9 of 9 PageID #: 9



      Paul Leroy Wickham
     R1 Box 171
     Nowata, Oklahoma 74048
      918-440-3241


     Jennifer Leann McCormick

     R1 Box 171
     Nowata, Oklahoma 74048
      918-418-9582


      United States District Court
      Eastern District of Texas

      14891 Highway 205
     Terrell, Texas 75160
